Citation Nr: 1137067	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-49 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from May 1979 to July 1980.

This matter is before the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied an increased evaluation for low back strain.  

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims folder.  At that time the additional evidence was associated with the claims file, along with a waiver of initial RO consideration.

A claim for increased evaluation encompasses a claim for a finding of total disability based on individual unemployability (TDIU) when the record reflects evidence or allegations of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, while the Veteran is unemployed, and in fact receives disability benefits from the Social Security Administration (SSA), he does not allege such is due to the service connected low back disability.  At the May 2011 hearing, the Veteran and his representative stated that the current claim was "not for individual unemployability."  The issue is therefore not inferred.

The issue of entitlement to service connection for constipation secondary to medication for service-connected low back strain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2011 hearing, the Veteran stated that his low back disability has  worsened since his most recent December 2008 examination.  He specified that he has additional limitations of motion and greater pain of the low back.  Furthermore, the December 2008 examination report indicates that the Veteran may  have neurological manifestations that are associated with his low back disability.  A new VA examination is required so that the current severity of the Veteran's service-connected disability may be determined.  See Barr v. Nicholson, 21 Vet. App. 303, 305 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Moreover, the Veteran has identified additional relevant records.  The Veteran contends that he has received treatment at the VA Medical Center in Kerrville, Texas from October 2007.  The claims file contains VA treatment records dated June 2008 to April 2011.  Records generated by VA are constructively included within the record.  If records of VA treatment are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain complete treatment records from the VA medical center at Kerrville, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, from October 2007 to May 2008, and from April 2011 to the present.

2. Schedule the Veteran for a VA spine examination.  The claims folder and a copy of this Remand must be provided to and reviewed by the examiner.  Any indicated diagnostic tests and studies should be accomplished.  The examiner must describe in detail all current manifestations of the service connected low back disability, to include any associated neurological impairments.  Full range of motion testing, to include repetitive motion and discussion of the impact of pain, weakness, fatigue, incoordination, or lack of endurance, must be provided.  The presence or absence of incapacitating episodes should be noted, with the duration of any such.

3. Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental SOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


